—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging the determination finding him guilty of violating certain prison disciplinary rules. The Attorney-General has advised this Court by letter that the determination at issue has been administratively reversed and all references to the disciplinary hearing will be expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see, Matter of Witherspoon v Goord, 243 AD2d 931).
Mercure, J. P., Yesawich Jr., Peters, Carpinello and Graffeo, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.